359 U.S. 498 (1959)
DEVRIES ET AL.
v.
BAUMGARTNER'S ELECTRIC CONSTRUCTION CO.
No. 551.
Supreme Court of United States.
Decided May 18, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF SOUTH DAKOTA.
Louis Sherman and Joseph M. Stone for petitioners.
Melvin T. Woods for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is reversed. San Diego Building Trades Council v. Garmon, ante, p. 236.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN, MR. JUSTICE WHITTAKER, and MR. JUSTICE STEWART dissent for the reasons set forth in the concurring opinion in San Diego Building Trades Council v. Garmon, ante, pp. 236, 249.